DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
One or more information disclosure statements were submitted with the instant application. The references cited in the one more or more information disclosure statements have been reviewed and considered by the Examiner. Any art in the one or more information disclosure statements will be cited below, if appropriate.  
 
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment. 
The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly, the title has been changed by Examiner's Amendment.    

The title has been amended as follows:
The new title is “PRINTING PRODUCT INFORMATION ON A SUBSTRATE BASED ON PACKAGE AND SERIAL INFORMATION.”
    
End of amendment.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 

U.S. Patent Application Publication No. 2017/0083731 A1 to Sanwald et al. discloses generating a package identifier includes generating an image of a portion of a surface of a substrate of the package, generating a serial number of the package from the image, the serial number being based on at least one surface feature of the portion of the surface, and affixing a visual indicator on the package that is based on the serial number (Sanwald et al., Abstract).

In regard to claim 19, prior art of record fails to teach or render obvious, alone or in combination, electrically merging serialized unique information and package related information; scanning by a scanning device the serialized unique information on each individual substrate and associating by a processing unit the serialized unique information with the package related information and comparing by the processing unit associated data with requirements specific for the packaged product and the corresponding package; and printing a set of product related data on each individual substrate using a printer device with respect to the result of comparison of requirements specific for the packaged product and the corresponding package, in conjunction with the remaining limitations of claim 19.

In regard to claims 30 and 31, the claims recite essentially the same allowable subject matter as claim 19, and are therefore allowable for at least the same reasons as claim 19. 

In regard to claims 20-29, the claims depend either directly or indirectly from claim 19, and are therefore allowable for at least the same reasons as claim 19. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380. The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Benny Q. Tieu, can normally be reached Monday - Friday between 9:00 am - 5:00 pm at 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. RUST/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        03/24/2022